DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Responsive to the communication dated 09/29/2022.
Claims 1-24 are presented for examination.
Allowable subject matter indicated below.

Examiner Note
A new Examiner has been assigned to act on the application. Examiner has
reviewed and given credit to the previous Examiner's actions and interview conducted on 23 June 2022 (mailed date 06/23/2022) consistent with MPEP § 704.01.
PREVIOUS EXAMINER'S SEARCH
When an examiner is assigned to act on an application which has received one
or more actions by some other examiner, full faith and credit should be given to the search and action of the previous examiner unless there is a clear error in the previous action or knowledge of other prior art. In general the second examiner should not take an entirely new approach to the application or attempt to reorient the point of view of the previous examiner, or make a new search in the mere hope of finding something. See MPEP § 719.05.

Response to Arguments – Claim Objections
Applicant’s arguments with respect to the claim objection of Claim 22 have been fully considered and are persuasive.  The objection of Claim 22 has been withdrawn.

Response to Arguments – 35 U.S.C. 101
On pgs. 17-19 of the Applicant Arguments/Remarks submitted 09/29/2022 (hereinafter ‘Remarks’), Applicant argues the claims are eligible under 35 U.S.C. 101. On pg. 18 of the Remarks, Applicant states “Applicant questions how a user can visualize a pattern that is then used to generate section planes (while also being based on a guide curve on a multi-target surface. At a certain point, there are just too many steps that are too complex and involve too much speculation such that it can simply not be visualized in the human mind. To assert that all of the steps can be visualized by a person is an interpretation that extends well beyond the capabilities of any person.” Examiner finds the invention is possible to be visualized in the human mind with the aid of pen and paper, as permitted in MPEP 2106.04(a)(2)(III) “The courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011).” Further on pg. 18 regarding figures 10-15, Examiner argues the elements could be visualized using a pen and paper. Applicant argues on pg. 18 the Application has been integrated into a 3D CAD surface application. Examiner interprets the CAD application as “apply it” on a computer. “Another consideration when determining whether a claim integrates a judicial exception into a practical application in Step 2A Prong Two or recites significantly more than a judicial exception in Step 2B is whether the additional elements amount to more than a recitation of the words "apply it" (or an equivalent) or are more than mere instructions to implement an abstract idea or other exception on a computer. As explained by the Supreme Court, in order to make a claim directed to a judicial exception patent-eligible, the additional element or combination of elements must do "‘more than simply stat[e] the [judicial exception] while adding the words ‘apply it’". Alice Corp. v. CLS Bank, 573 U.S. 208, 221, 110 USPQ2d 1976, 1982-83 (2014) (quoting Mayo Collaborative Servs. V. Prometheus Labs., Inc., 566 U.S. 66, 72, 101 USPQ2d 1961, 1965).”
Mere Instructions To Apply An Exception – MPEP 2106.05(f).
Regarding Applicants arguments regarding the practical application MPEP 2106.04(II)(2) “Because a judicial exception is not eligible subject matter, Bilski, 561 U.S. at 601, 95 USPQ2d at 1005-06 (quoting Chakrabarty, 447 U.S. at 309, 206 USPQ at 197 (1980)), if there are no additional claim elements besides the judicial exception, or if the additional claim elements merely recite another judicial exception, that is insufficient to integrate the judicial exception into a practical application. See, e.g., RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1327, 122 USPQ2d 1377 (Fed. Cir. 2017) ("Adding one abstract idea (math) to another abstract idea (encoding and decoding) does not render the claim non-abstract")”. Examiner finds the claim does not recite additional elements more than the abstract idea and additional elements that do not amount to more than mere data gathering or “apply it”. Applicant arguments regarding step 2B on pg. 18-19 argues the claims are not abstract nor merely applying something to a technological field. Examiner respectfully disagrees and maintains the claims recite an abstract idea with insignificant extra-solution activity of mere data gather / apply it.
Applicant's arguments have been fully considered but they are not persuasive. Rejection under 35 U.S.C. 101 is maintained.

Response to Arguments – 35 U.S.C. 103
On pgs. 9-17 of the ‘Remarks’, Applicant argues the rejections under 35 U.S.C. 103. Pgs. 9-11 of the Remarks states the ground of the rejections under 35 U.S.C. 103.  Further on pg. 11, Applicant provides the limitations of claims 1 and 13 (independent claims).
On pg. 12 of the Remarks, Applicant states “Again, the claims explicitly provide for performing a specific sequence of steps and utilizes elements from each limitation/step.” Examiner respectfully disagrees and finds the claims do not recite a specific sequence of steps. “The problem is to interpret claims ‘in view of the specification’ without unnecessarily importing limitations from the specification into the claims."); Altiris Inc. v. Symantec Corp., 318 F.3d 1363, 1371, 65 USPQ2d 1865, 1869-70 (Fed. Cir. 2003) (Although the specification discussed only a single embodiment, the court held that it was improper to read a specific order of steps into method claims where, as a matter of logic or grammar, the language of the method claims did not impose a specific order on the performance of the method steps, and the specification did not directly or implicitly require a particular order).” MPEP 2111.01. Examiner does not find the claims directly or implicitly require a particular order.
Continuing on pg. 12, Applicant argues pattern is not taught by Solidworks_2019 (“Curve Driven Patterns and the Curve Driven Pattern PropertyManager - 2019 - SOLIDWORKS Help.” Help.solidworks.com, help.solidworks.com/2019/english/SolidWorks/sldworks/t_Curve_Driven_Pattern_Overview.htm. Accessed 13 June 2022.), however, the Examiner respectfully disagrees. Pg. 16 and 17 cite Solidworks_2019 as teaching the pattern. Regarding what contitues the pattern, [0002] of the specification provides a broad definition “The pattern on how to distribute the objects may consist of anything, from a regular grid distribution, to circular arrangements, to any type of pattern distribution that can be imagined. With a specific pattern in mind, users can imagine how the pattern appears on a planar rectangular surface (which can be visualized as a bedsheet), another geometric plane, or for visualization - how the pattern is drawn on a planar sheet.”
On pg. 13 of the Remarks, Applicant provides [0040] of the specification as filed, however, several of these elements are not found in the claim. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
On pg. 14 of the Remarks, Applicant argues Catia_2019 (“Creating Multi-Sections Surfaces.” Catiadoc.free.fr, catiadoc.free.fr/online/cfyug_C2/cfyugloft.htm. Accessed 14 June 2022.) does not teach the element of “multi-surface”. Examiner respectfully disagrees and maintain the citation on pg. 18 of the Non-Final.
On pg. 15 of the Remarks, Applicant argues claims 8 and the element of stretching and squeezing (Examiner notes the claim recites stretching or squeezing). Rhino_2015 (“Texture Mapping | Rhino 3-D Modeling.” Docs.mcneel.com, docs.mcneel.com/rhino/5/help/en-us/properties/texturemapping.htm. Accessed 10 June 2022.) is relied upon for the teaching on pg. 32 of the Non-Final. Examiner maintains claim 8 teaching the element as found in the Non-Final.
Applicant arguments regarding Claim 11 on pgs. 16-17 of the Remarks are persuasive.

Applicant's arguments regarding the rejection of Claims 1-10 and 13-22 under 35 U.S.C. 103 have been fully considered but they are not persuasive. Rejections of Claims 1-10 and 13-22 under 35 U.S.C. 103 are maintained.
Applicant’s arguments with respect to Claims 11-12 and 23-24 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection of Claims 11-12 and 23-24 under 35 U.S.C. 103 has been withdrawn. 



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. To determine if a claim is directed to patent ineligible subject matter, the Court has guided the Office to apply the Alice/Mayo test, which requires:
Step 1: Determining if the claim falls within a statutory category.

Step 2A: Determining if the claim is directed to a patent ineligible judicial exception consisting of a law of nature, a natural phenomenon, or abstract idea; and Step 2A is a two prong inquiry. MPEP 2106.04(II)(A). Under the first prong, examiners evaluate whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. Abstract ideas include mathematical concepts, certain methods of organizing human activity, and mental processes. MPEP 2104.04(a)(2). The second prong is an inquiry into whether the claim integrates a judicial exception into a practical application. MPEP 2106.04(d).

Step 2B: If the claim is directed to a judicial exception, determining if the claim recites limitations or elements that amount to significantly more than the judicial exception. (See MPEP 2106).

Step 1:
With respect to independent claims 1 and 13, applying step 1, the preambles of these claims recite a method (claim 1), and a system (claim 13), which fall within the statutory categories of a process (claim 1) and a machine (claim 13).

Claim 1 Step 2A Prong One:
In order to apply Step 2A, a recitation of claim 1 is copied below. The limitations of the claim that describe an abstract idea are bolded. The claim recites:
A computer-implemented method for multi-surface patterning comprising: (preamble)
obtaining, in a computer application, an input target multi-surface comprised of multiple target surfaces; 5 (insignificant extra-solution activity – mere data gathering – MPEP 2106.05(g), Mere Instructions To Apply An Exception – MPEP 2106.05(f))
obtaining, in a computer application, a first guide curve; (insignificant extra-solution activity – mere data gathering – MPEP 2106.05(g), Mere Instructions To Apply An Exception – MPEP 2106.05(f))
obtaining, in a computer application, a pattern; (insignificant extra-solution activity – mere data gathering – MPEP 2106.05(g), Mere Instructions To Apply An Exception – MPEP 2106.05(f))
creating, in a computer application, one or more section planes based on the pattern and the first guide curve; (mental process – MPEP 2106.04(a)(2)(III), Mere Instructions To Apply An Exception – MPEP 2106.05(f))
intersecting, in a computer application, the one or more section planes with each of the multiple target 10surfaces resulting in an intersection curve for each of the multiple target surfaces; (mental process – MPEP 2106.04(a)(2)(III), Mere Instructions To Apply An Exception – MPEP 2106.05(f))
creating, in a computer application, a single continuous curve from the intersecting curves; (mental process – MPEP 2106.04(a)(2)(III), Mere Instructions To Apply An Exception – MPEP 2106.05(f))
generating, in a computer application, points based on the continuous curve, the first guide curve and the pattern; (mental process – MPEP 2106.04(a)(2)(III), Mere Instructions To Apply An Exception – MPEP 2106.05(f))
and generating and placing, in a computer application, an object based on the points. (mental process – MPEP 2106.04(a)(2)(III), Mere Instructions To Apply An Exception – MPEP 2106.05(f))

The limitation of “creating, in a computer application, one or more section planes based on the pattern and the first guide curve” is an abstract idea because it is directed to a mental process, an observation, evaluation, judgement, or opinion. The limitation as drafted, and under a broadest reasonable interpretation, can be performed in the human mind, or by a human using a pen and paper (MPEP 2106.04(a)(2)(III)). For example, a person could mentally visualize a section plane.

The limitation of “intersecting, in a computer application, the one or more section planes with each of the multiple target 10surfaces resulting in an intersection curve for each of the multiple target surfaces” is an abstract idea because it is directed to a mental process, an observation, evaluation, judgement, or opinion. The limitation as drafted, and under a broadest reasonable interpretation, can be performed in the human mind, or by a human using a pen and paper (MPEP 2106.04(a)(2)(III)). For example, a person could make a mental evaluation as to whether a section plane is intersecting a surface.

The limitation of “creating, in a computer application, a single continuous curve from the intersecting curves;” is an abstract idea because it is directed to a mental process, an observation, evaluation, judgement, or opinion. The limitation as drafted, and under a broadest reasonable interpretation, can be performed in the human mind, or by a human using a pen and paper (MPEP 2106.04(a)(2)(III)). For example, a person could mentally visualize a continuous curve.

The limitation of “generating, in a computer application, points based on the continuous curve, the first guide curve and the pattern” is an abstract idea because it is directed to a mental process, an observation, evaluation, judgement, or opinion. The limitation as drafted, and under a broadest reasonable interpretation, can be performed in the human mind, or by a human using a pen and paper (MPEP 2106.04(a)(2)(III)). For example, a person could mentally select points on a surface.

The limitation of “and generating and placing, in a computer application, an object based on the points.” is an abstract idea because it is directed to a mental process, an observation, evaluation, judgement, or opinion. The limitation as drafted, and under a broadest reasonable interpretation, can be performed in the human mind, or by a human using a pen and paper (MPEP 2106.04(a)(2)(III)). For example, a person could mentally visualize objects placed at certain points.

Claim 1 Step 2A Prong Two:
Under Step 2A Prong Two, this judicial exception is not integrated into a practical application because the additional claim limitations outside the abstract idea only present general field of use or insignificant extra-solution activity. In particular, the claim recites the additional limitations: “A computer-implemented method for multi-surface patterning comprising:” (general field of use – see MPEP 2106.04(d) referencing MPEP 2106.05(h)), “obtaining, in a computer application, an input target multi-surface comprised of multiple target surfaces;”5 (insignificant extra-solution activity – mere data gathering – MPEP 2106.05(g)), “obtaining, in a computer application, a first guide curve;” (insignificant extra-solution activity – mere data gathering – MPEP 2106.05(g)), and “obtaining, in a computer application,  a pattern;” (insignificant extra-solution activity – mere data gathering – MPEP 2106.05(g)).
“Another consideration when determining whether a claim integrates a judicial exception into a practical application in Step 2A Prong Two or recites significantly more than a judicial exception in Step 2B is whether the additional elements amount to more than a recitation of the words "apply it" (or an equivalent) or are more than mere instructions to implement an abstract idea or other exception on a computer. As explained by the Supreme Court, in order to make a claim directed to a judicial exception patent-eligible, the additional element or combination of elements must do "‘more than simply stat[e] the [judicial exception] while adding the words ‘apply it’". Alice Corp. v. CLS Bank, 573 U.S. 208, 221, 110 USPQ2d 1976, 1982-83 (2014) (quoting Mayo Collaborative Servs. V. Prometheus Labs., Inc., 566 U.S. 66, 72, 101 USPQ2d 1961, 1965).”
Mere Instructions To Apply An Exception – MPEP 2106.05(f)

These additional limitations must be considered individually and with the claim as a whole to determine if it integrates the judicial exception into a practical application. The claim as a whole is linked to multi-surface patterning but the claim does not recite additional elements that integrate the exception into a practical application of the exception because the claim does not have additional elements or a combination of additional elements that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.
Claim 1 Step 2B:
Moving on to Step 2B of the analysis, the Examiner must consider whether each claim limitation individually or as an ordered combination amounts to significantly more than the abstract idea. This analysis includes determining whether an inventive concept is furnished by an element or combination of elements that are beyond the judicial exception. For limitations that were categorized as “apply it” or generally linking the use of the abstract idea to a particular technological environment or field of use, the analysis is the same. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional claim limitations outside the abstract idea only present general field of use (see MPEP 2106.04(d) referencing MPEP 2106.05(h)) or insignificant extra-solution activity (MPEP 2106.05(g)). Furthermore, as Berkheimer evidence that the claim elements “obtaining, in a computer application, an input target multi-surface comprised of multiple target surfaces;”, “obtaining, in a computer application, a first guide curve;”, and “obtaining, in a computer application, a pattern;” are well understood, routine, and conventional, MPEP 2106.05(d)(II)(i) provides support that receiving or transmitting data over a network is well understood, routine, and conventional. As such, considering the claim limitations as an ordered combination, claim 1 does not include significantly more than the abstract idea.

For the foregoing reasons, claim 1 is directed to an abstract idea without significantly more and is rejected as not patent eligible under 35 U.S.C. 101.

Claim 2 recites “wherein the pattern comprises an arbitrary pattern.” (insignificant extra-solution activity – mere data gathering – MPEP 2106.05(g)). As Berkheimer evidence that this claim element is well understood, routine, and conventional, MPEP 2106.05(d)(II)(i) provides support that receiving or transmitting data over a network is well understood, routine, and conventional. Therefore, this claim limitation does not recite additional elements that are sufficient to amount to significantly more than the abstract idea.

Claim 3 recites “wherein the pattern 20comprises a grid pattern with points equally distributed across columns and rows.” (insignificant extra-solution activity – mere data gathering – MPEP 2106.05(g)). As Berkheimer evidence that this claim element is well understood, routine, and conventional, MPEP 2106.05(d)(II)(i) provides support that receiving or transmitting data over a network is well understood, routine, and conventional. Therefore, this claim limitation does not recite additional elements that are sufficient to amount to significantly more than the abstract idea.

Claim 4 recites “wherein the pattern is specified with respect to UV space.” (insignificant extra-solution activity – mere data gathering – MPEP 2106.05(g)). As Berkheimer evidence that this claim element is well understood, routine, and conventional, MPEP 2106.05(d)(II)(i) provides support that receiving or transmitting data over a network is well understood, routine, and conventional. Therefore, this claim limitation does not recite additional elements that are sufficient to amount to significantly more than the abstract idea.

Claim 5 recites “wherein the first guide curve provides an implicit U-value of each of the points.” (insignificant extra-solution activity – mere data gathering – MPEP 2106.05(g)). As Berkheimer evidence that this claim element is well understood, routine, and conventional, MPEP 2106.05(d)(II)(i) provides support that receiving or transmitting data over a network is well understood, routine, and conventional. Therefore, this claim limitation does not recite additional elements that are sufficient to amount to significantly more than the abstract idea.

Claim 6 recites “wherein a number of the one or more section planes is based on points of the pattern.” which is an abstract idea because it is directed to a mental process, an observation, evaluation, judgement, or opinion. The limitation as drafted, and under a broadest reasonable interpretation, can be performed in the human mind, or by a human using a pen and paper (MPEP 2106.04(a)(2)(III)). For example, a person could mentally visualize a section plane.

Claim 7 recites “wherein the generating points further comprises: 10filtering out points that do not lie on the input target multi-surface.” which is an abstract idea because it is directed to a mental process, an observation, evaluation, judgement, or opinion. The limitation as drafted, and under a broadest reasonable interpretation, can be performed in the human mind, or by a human using a pen and paper (MPEP 2106.04(a)(2)(III)). For example, a person could mentally visualize objects not being placed at certain points.

Claim 8 recites “wherein the generating points comprises stretching or squeezing the pattern onto the input target multi- surface based on a geometry of the input target multi surface and the continuous 15curve.” which is an abstract idea because it is directed to a mental process, an observation, evaluation, judgement, or opinion. The limitation as drafted, and under a broadest reasonable interpretation, can be performed in the human mind, or by a human using a pen and paper (MPEP 2106.04(a)(2)(III)). For example, a person could mentally visualize a pattern placed onto a surface.

Claim 9 recites “wherein: there is a gap between two of the intersection curves;” which is an abstract idea because it is directed to a mental process, an observation, evaluation, judgement, or opinion. The limitation as drafted, and under a broadest reasonable interpretation, can be performed in the human mind, or by a human using a pen and paper (MPEP 2106.04(a)(2)(III)). For example, a person could mentally visualize two curves with a gap between them. 

Claim 9 also recites “and the single continuous curve comprises the intersecting curves and a bridging 20curve that bridges the gap.” which is an abstract idea because it is directed to a mental process, an observation, evaluation, judgement, or opinion. The limitation as drafted, and under a broadest reasonable interpretation, can be performed in the human mind, or by a human using a pen and paper (MPEP 2106.04(a)(2)(III)). For example, a person could mentally visualize a single curve comprised of other curves.

Claim 10 recites “wherein the creating the single continuous curve comprises: identifying a closest intersection curve to the first guide curve for a first section plane of the one or more section planes;”5 which is an abstract idea because it is directed to a mental process, an observation, evaluation, judgement, or opinion. The limitation as drafted, and under a broadest reasonable interpretation, can be performed in the human mind, or by a human using a pen and paper (MPEP 2106.04(a)(2)(III)). For example, a person could mentally identify a curve closest to another curve.

Claim 10 also recites “determining an auxiliary curve in a direction from the first guide curve towards the closest intersection curve for the first section plane;” which is an abstract idea because it is directed to a mental process, an observation, evaluation, judgement, or opinion. The limitation as drafted, and under a broadest reasonable interpretation, can be performed in the human mind, or by a human using a pen and paper (MPEP 2106.04(a)(2)(III)). For example, a person could mentally visualize a curve running from one curve to another.

Claim 10 also recites “creating a blended single continuous curve with G1 continuity connecting the closest intersection curve with the auxiliary curve;” which is an abstract idea because it is directed to a mental process, an observation, evaluation, judgement, or opinion. The limitation as drafted, and under a broadest reasonable interpretation, can be performed in the human mind, or by a human using a pen and paper (MPEP 2106.04(a)(2)(III)). For example, a person could mentally visualize a curve connecting two other curves.

Claim 10 also recites “and adding the auxiliary curve and the blended single continuous curve to the 10intersection curve.” which is an abstract idea because it is directed to a mental process, an observation, evaluation, judgement, or opinion. The limitation as drafted, and under a broadest reasonable interpretation, can be performed in the human mind, or by a human using a pen and paper (MPEP 2106.04(a)(2)(III)). For example, a person could mentally visualize a curve combined with two other curves.

Claim 11 recites “further comprising obtaining a second guide curve, wherein the first guide curve and the second guide curve implicitly define a width and length of the input target multi-surface to be patterned;” (insignificant extra-solution activity – mere data gathering – MPEP 2106.05(g)). As Berkheimer evidence that this claim element is well understood, routine, and conventional, MPEP 2106.05(d)(II)(i) provides support that receiving or transmitting data over a network is well understood, routine, and conventional. Therefore, this claim limitation does not recite additional elements that are sufficient to amount to significantly more than the abstract idea.

Claim 11 also recites “wherein: the intersection curve extends from the first guide curve to the second guide curve;” which is an abstract idea because it is directed to a mental process, an observation, evaluation, judgement, or opinion. The limitation as drafted, and under a broadest reasonable interpretation, can be performed in the human mind, or by a human using a pen and paper (MPEP 2106.04(a)(2)(III)). For example, a person could mentally visualize a curve running from one curve to another.

Claim 11 also recites “and points not intersecting with the input target multi-surface are filtered out such that an object is not placed onto a point that has been filtered out.” which is an abstract idea because it is directed to a mental process, an observation, evaluation, judgement, or opinion. The limitation as drafted, and under a broadest reasonable interpretation, can be performed in the human mind, or by a human using a pen and paper (MPEP 2106.04(a)(2)(III)). For example, a person could mentally visualize objects not being placed at certain points.

Claim 12 recites “wherein the intersection curve comprises at least one bridging curve between the first guide curve or the second guide curve and the input target multi-surface.” which is an abstract idea because it is directed to a mental process, an observation, evaluation, judgement, or opinion. The limitation as drafted, and under a broadest reasonable interpretation, can be performed in the human mind, or by a human using a pen and paper (MPEP 2106.04(a)(2)(III)). For example, a person could mentally visualize a curve running between a curve and surface.

Claim 13 recites “a computer having a memory;” (mere instructions to implement an abstract idea on a computer – MPEP 2106.05(f)). This claim limitation is not sufficient to amount to significantly more than the abstract idea because it merely recites a general computer at a high level of generality and the computer is invoked merely as a tool for implementing the abstract idea.

Claim 13 recites “a processor executing on the computer;” (mere instructions to implement an abstract idea on a computer – MPEP 2106.05(f)). This claim limitation is not sufficient to amount to significantly more than the abstract idea because it merely recites a general computer at a high level of generality and the computer is invoked merely as a tool for implementing the abstract idea.

Claim 13 recites “the memory storing a set of instructions, wherein the set of instructions, when executed by the processor cause the processor to perform operations comprising:” (mere instructions to implement an abstract idea on a computer – MPEP 2106.05(f)). This claim limitation is not sufficient to amount to significantly more than the abstract idea because it merely recites a general computer at a high level of generality and the computer is invoked merely as a tool for implementing the abstract idea. The further limitations of claim 13 are substantially the same as claim 1 and are rejected due to the same reasons outlined above for claim 1.

Claim 14. The limitations of claim 14 are substantially the same as claim 2 and are rejected due to the same reasons outlined above for claim 2.

Claim 15. The limitations of claim 15 are substantially the same as claim 3 and are rejected due to the same reasons outlined above for claim 3.

Claim 16. The limitations of claim 16 are substantially the same as claim 4 and are rejected due to the same reasons outlined above for claim 4.

Claim 17. The limitations of claim 17 are substantially the same as claim 5 and are rejected due to the same reasons outlined above for claim 5.

Claim 18. The limitations of claim 18 are substantially the same as claim 6 and are rejected due to the same reasons outlined above for claim 6.

Claim 19. The limitations of claim 19 are substantially the same as claim 7 and are rejected due to the same reasons outlined above for claim 7.

Claim 20. The limitations of claim 20 are substantially the same as claim 8 and are rejected due to the same reasons outlined above for claim 8.

Claim 21. The limitations of claim 21 are substantially the same as claim 9 and are rejected due to the same reasons outlined above for claim 9.

Claim 22. The limitations of claim 22 are substantially the same as claim 10 and are rejected due to the same reasons outlined above for claim 10.

Claim 23. The limitations of claim 23 are substantially the same as claim 11 and are rejected due to the same reasons outlined above for claim 11.

Claim 24. The limitations of claim 24 are substantially the same as claim 12 and are rejected due to the same reasons outlined above for claim 12.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7, 13, 15, 19 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Solidworks_2019 (“Curve Driven Patterns and the Curve Driven Pattern PropertyManager - 2019 - SOLIDWORKS Help.” Help.solidworks.com, help.solidworks.com/2019/english/SolidWorks/sldworks/t_Curve_Driven_Pattern_Overview.htm. Accessed 13 June 2022.) in view of Catia_2019 (“Creating Multi-Sections Surfaces.” Catiadoc.free.fr, catiadoc.free.fr/online/cfyug_C2/cfyugloft.htm. Accessed 14 June 2022.).

Claim 1. Solidworks_2019 teaches “A computer-implemented method for  (Solidworks 2019 Pg. 1: “The Curve Driven Pattern tool allows you to create patterns along a planar or 3D curve.”; Solidworks_2019 Pg. 3: The figure at the top of pg. 3 demonstrates a pattern drawn onto a surface. 
    PNG
    media_image1.png
    259
    476
    media_image1.png
    Greyscale
), 5“obtaining a pattern;” (Solidworks 2019 Pg. 2: The figure at the top of pg. 2 demonstrates a pattern to be placed onto a surface. 
    PNG
    media_image2.png
    223
    496
    media_image2.png
    Greyscale
), “generating, in a computer application, points based on the continuous curve, the first guide curve and the pattern;” (Solidworks 2019 Pg. 2: The figure at the top of pg. 2 demonstrates the creation of points indicating where the pattern is to be placed along the guide curve. 
    PNG
    media_image2.png
    223
    496
    media_image2.png
    Greyscale
), and “and generating and placing, in a computer application, an object based on the points.” (Solidworks 2019 Pg. 3: The bottom figure on pg. 3 demonstrates the placing of objects based on points placed along a guide curve. 
    PNG
    media_image3.png
    308
    624
    media_image3.png
    Greyscale
).

Solidworks_2019 does not explicitly teach “multi-surface”. However, Catia_2019 does teach this claim limitation (Catia_2019 Pg. 1: “You can generate a multi-sections surface by sweeping two or more section curves along an automatically computed or user-defined spine.” This excerpt from Catia_2019 teaches the creation of a multi-section surface.).

Solidworks_2019 does not explicitly teach “obtaining, in a computer application, an input target multi-surface comprised of multiple target surfaces;”. However, Catia_2019 does teach this claim limitation (Catia_2019 Pg. 1: “You can generate a multi-sections surface by sweeping two or more section curves along an automatically computed or user-defined spine.” This excerpt from Catia_2019 teaches the creation of a multi-section surface.)

Solidworks_2019 does not explicitly teach ”obtaining, in a computer application, a first guide curve;”. However, Catia_2019 does teach this claim limitation (Catia_2019 Pg. 2: “If needed, select one or more guide curves. … The first guide curve will be a boundary of the multi-sections surface if it intersects the first extremity of each sections curve.”).

Solidworks_2019 does not explicitly teach “creating, in a computer application, one or more section planes based on the pattern and the first guide curve;”. However, Catia_2019 does teach this claim limitation (Catia_2019 Pg. 2: “Multi-sections surface defined by three planar sections”. The figure at the top of pg. 2 demonstrates the creation of multiple section planes. 
    PNG
    media_image4.png
    248
    447
    media_image4.png
    Greyscale
).

Solidworks_2019 does not explicitly teach “intersecting, in a computer application, the one or more section planes with each of the multiple target 10surfaces resulting in an intersection curve for each of the multiple target surfaces;”. However, Catia_2019 does teach this claim limitation (Catia_2019 Pg. 3: The figure at the bottom of pg. 3 demonstrates two section planes intersecting and creating an intersection curve between them. 
    PNG
    media_image5.png
    186
    390
    media_image5.png
    Greyscale
). 

Solidworks_2019 does not explicitly teach “creating, in a computer application, a single continuous curve from the intersecting curves;”. However, Catia_2019 does teach this claim limitation (Catia_2019 Pg. 3: The figure at the bottom of pg. 3 demonstrates two section planes intersecting and creating a single continuous intersection curve between them. 
    PNG
    media_image5.png
    186
    390
    media_image5.png
    Greyscale
).

Solidworks_2019 and Catia_2019 are analogous art because they are from the same field of endeavor in computer-aided design. Before the effective filling date of the invention, it would have been obvious to a person of ordinary skill in the art, to combine Solidworks_2019 and Catia_2019. The rationale for doing so would be that Solidworks_2019 teaches the concept of placing objects in a pattern onto a surface. Catia_2019 teaches the use of guide curves when drawing 3D surfaces. Therefore, it would have been obvious to combine the teachings of Solidworks_2019 and Catia_2019 for the benefit of the improved customizability provided by the ability to define 3D surfaces using guide curves. This presents an improvement over methods that do not use guide curves.

Claim 3. Solidworks_2019 in view of Catia_2019 also teaches “wherein the pattern 20comprises a grid pattern with points equally distributed across columns and rows.” (Solidworks 2019 Pg. 3: The middle figure on pg. 3 demonstrates a grid pattern with equally spaced objects. 
    PNG
    media_image6.png
    222
    597
    media_image6.png
    Greyscale
).


Claim 7. Solidworks_2019 in view of Catia_2019 also teaches “wherein the generating points further comprises: 10filtering out points that do not lie on the input target multi-surface.” (Solidworks_2019 Pg. 3: The figure at the bottom of pg. 3 demonstrates the use of only points that lie on the target surface to place objects. 
    PNG
    media_image7.png
    205
    273
    media_image7.png
    Greyscale
).


Claim 13. Catia_2019 teaches 5”(a) a computer having a memory;” (Catia_2019 Pg. 1: The figure on pg. 1 demonstrates a computer software user menu which indicates the use of a computer, which includes a memory. 
    PNG
    media_image8.png
    466
    474
    media_image8.png
    Greyscale
), “(b) a processor executing on the computer;” (Catia_2019 Pg. 1: The figure on pg. 1 demonstrates a computer software user menu which indicates the use of a computer, which includes a processor. 
    PNG
    media_image8.png
    466
    474
    media_image8.png
    Greyscale
), “(c) the memory storing a set of instructions, wherein the set of instructions, when executed by the processor cause the processor to perform operations comprising:” (Catia_2019 Pg. 1: The figure on pg. 1 demonstrates a computer software user menu which indicates the use of a computer, which indicates the execution of instructions stored in memory by a processor. 
    PNG
    media_image8.png
    466
    474
    media_image8.png
    Greyscale
). The further limitations of claim 13 are substantially the same as those of claim 1 and are rejected due to the same reasons outlined above for claim 1.
 10
Claim 15. The limitations of claim 15 are substantially the same as those of claim 3 and are rejected due to the same reasons outlined above for claim 3.

Claim 19. The limitations of claim 19 are substantially the same as those of claim 7 and are rejected due to the same reasons outlined above for claim 7.

Claim 23. The limitations of claim 23 are substantially the same as those of claim 11 and are rejected due to the same reasons outlined above for claim 11.

Claims 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Solidworks_2019 (“Curve Driven Patterns and the Curve Driven Pattern PropertyManager - 2019 - SOLIDWORKS Help.” Help.solidworks.com, help.solidworks.com/2019/english/SolidWorks/sldworks/t_Curve_Driven_Pattern_Overview.htm. Accessed 13 June 2022.) in view of Catia_2019 (“Creating Multi-Sections Surfaces.” Catiadoc.free.fr, catiadoc.free.fr/online/cfyug_C2/cfyugloft.htm. Accessed 14 June 2022.) in further view of Durksen_2017 (“SOLIDWORKS Sketch vs Table vs Variable Patterns.” The Javelin Blog, 29 July 2017, www.javelin-tech.com/blog/2017/07/Solidworks-sketch-patterns/. Accessed 13 June 2022.).

Claim 2. Solidworks_2019 in view of Catia_2019 does not explicitly teach “wherein the pattern comprises an arbitrary pattern.”. However, Durksen_2017 does teach this claim limitation (Durksen_2017 Pg. 1: “There are several methods to pattern a profile in “random” locations.” This excerpt from Durksen_2017 teaches the concept of using a random (arbitrary) pattern.).

Solidworks_2019, Catia_2019 and Durksen_2017 are analogous art because they are from the same field of endeavor in computer-aided design. Before the effective filling date of the invention, it would have been obvious to a person of ordinary skill in the art, to combine Solidworks_2019, Catia_2019 and Durksen_2017. The rationale for doing so would be that Solidworks_2019 teaches the concept of placing objects in a pattern onto a surface.  Catia_2019 teaches the use of guide curves when drawing 3D surfaces. Durksen_2017 teaches the concept of placing a random pattern onto a surface. Therefore, it would have been obvious to combine the teachings of Solidworks_2019, Catia_2019 and Durksen_2017 for the benefit of the improved customizability provided by the ability to pattern a random pattern onto a surface. This presents an improvement over methods that only allow the placement of a predetermined pattern.

Claim 14. The limitations of claim 14 are substantially the same as those of claim 2 and are rejected due to the same reasons outlined above for claim 2.

Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Solidworks_2019 (“Curve Driven Patterns and the Curve Driven Pattern PropertyManager - 2019 - SOLIDWORKS Help.” Help.solidworks.com, help.solidworks.com/2019/english/SolidWorks/sldworks/t_Curve_Driven_Pattern_Overview.htm. Accessed 13 June 2022.) in view of Catia_2019 (“Creating Multi-Sections Surfaces.” Catiadoc.free.fr, catiadoc.free.fr/online/cfyug_C2/cfyugloft.htm. Accessed 14 June 2022.) in further view of Deschatelets_2016 (Deschatelets, Bruno. “Understanding UV Mapping and Textures.” Spiria, 25 Apr. 2016, www.spiria.com/en/blog/desktop-software/understanding-uv-mapping-and-textures/.).

Claim 4. Solidworks_2019 in view of Catia_2019 does not explicitly teach “wherein the pattern is specified with respect to UV space.”. However, Deschatelets_2016 does teach this claim limitation (Deschatelets_2016 Pg. 3: “This example clearly shows how the model is unfolded in a single piece onto a 2D canvas.” The figure on pg. 3 demonstrates a pattern laid out in UV space. 
    PNG
    media_image9.png
    345
    457
    media_image9.png
    Greyscale
).

Solidworks_2019, Catia_2019 and Deschatelets_2016 are analogous art because they are from the same field of endeavor in computer-aided design. Before the effective filling date of the invention, it would have been obvious to a person of ordinary skill in the art, to combine Solidworks_2019, Catia_2019 and Deschatelets_2016. The rationale for doing so would be that Solidworks_2019 teaches the concept of placing objects in a pattern onto a surface.  Catia_2019 teaches the use of guide curves when drawing 3D surfaces. Deschatelets_2016 teaches the concept of projecting a 3D image onto a 2D surface. Therefore, it would have been obvious to combine the teachings of Solidworks_2019, Catia_2019 and Deschatelets_2016 for the benefit of the improved color and detail that images can be produced in compared to methods that do not use this mapping technique (Deschatelets_2016 Pg. 2: “The 3D model is unfolded at the seams and laid out flat on a 2D plan, not unlike the process used for pattern-making in sewing. Once the mapping is complete, the artist can produce a custom image based on the “pattern” and apply it to the 3D model. This process makes it possible to produce models rich in color and detail. Other processes exist to color models, but they have much narrower limitations.”).

Claim 16. The limitations of claim 16 are substantially the same as those of claim 4 and are rejected due to the same reasons outlined above for claim 4.

Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Solidworks_2019 (“Curve Driven Patterns and the Curve Driven Pattern PropertyManager - 2019 - SOLIDWORKS Help.” Help.solidworks.com, help.solidworks.com/2019/english/SolidWorks/sldworks/t_Curve_Driven_Pattern_Overview.htm. Accessed 13 June 2022.) in view of Catia_2019 (“Creating Multi-Sections Surfaces.” Catiadoc.free.fr, catiadoc.free.fr/online/cfyug_C2/cfyugloft.htm. Accessed 14 June 2022.) in further view of Deschatelets_2016 (Deschatelets, Bruno. “Understanding UV Mapping and Textures.” Spiria, 25 Apr. 2016, www.spiria.com/en/blog/desktop-software/understanding-uv-mapping-and-textures/.) in further view of OpenSim_2019 (“API: OpenSim::SegmentedQuinticBezierToolkit Class Reference.” Simtk.org, simtk.org/api_docs/opensim/api_docs/classOpenSim_1_1SegmentedQuinticBezierToolkit.html. Accessed 14 June 2022.).

Claim 5. Solidworks_2019 in view of Catia_2019 in further view of Deschatelets_2016 does not explicitly teach “wherein the first guide curve provides an implicit U-value of each of the points.”. However, OpenSim_2019 does teach this claim limitation (OpenSim_2019 Pg. 10: “This function will compute the u value that corresponds to the given x for a quintic Bezier curve.” This excerpt from OpenSim_2019 teaches the concept of calculating a u-value at a given point along a curve, which is the main concept of this claim limitation.).

Solidworks_2019, Catia_2019, Deschatelets_2016, and OpenSim_2019 are analogous art because they are from the same field of endeavor in computer-aided design. Before the effective filling date of the invention, it would have been obvious to a person of ordinary skill in the art, to combine Solidworks_2019, Catia_2019, Deschatelets_2016, and OpenSim_2019. The rationale for doing so would be that Solidworks_2019 teaches the concept of placing objects in a pattern onto a surface.  Catia_2019 teaches the use of guide curves when drawing 3D surfaces. Deschatelets_2016 teaches the concept of projecting a 3D image onto a 2D surface. OpenSim_2019 teaches the concept of calculating a u-value at a given point along a curve. Therefore, it would have been obvious to combine the teachings of Solidworks_2019, Catia_2019, Deschatelets_2016, and OpenSim_2019 for the benefit of the improved insight provided by the additional information about the curve that is provided by the calculation of a point’s u-value. This presents an improvement over methods that do not take u-values into account.

Claim 17. The limitations of claim 17 are substantially the same as those of claim 5 and are rejected due to the same reasons outlined above for claim 5.

Claims 6, 9, 18, 21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Solidworks_2019 (“Curve Driven Patterns and the Curve Driven Pattern PropertyManager - 2019 - SOLIDWORKS Help.” Help.solidworks.com, help.solidworks.com/2019/english/SolidWorks/sldworks/t_Curve_Driven_Pattern_Overview.htm. Accessed 13 June 2022.) in view of Catia_2019 (“Creating Multi-Sections Surfaces.” Catiadoc.free.fr, catiadoc.free.fr/online/cfyug_C2/cfyugloft.htm. Accessed 14 June 2022.) in further view of CadCam_2017 (“Bridge Curve Siemens NX – Cad Cam Engineering WorldWide.” Web.archive.org, 15 Nov. 2017, web.archive.org/web/20171115075327/cadcamengineering.net/bridge-curve-siemens-nx/. Accessed 13 June 2022.).

Claim 6. Solidworks_2019 in view of Catia_2019 does not explicitly teach “wherein a number of the one or more section planes is based on points of the pattern.” However, CadCam_2017 does teach this claim limitation (CadCam_2017 Pg. 1: The figure on pg. 1 demonstrates section planes that correspond to points along the guide curve. 
    PNG
    media_image10.png
    156
    294
    media_image10.png
    Greyscale
 For clarification, the fact that the section planes correspond to points along the guide curve is being interpreted as the section planes being based on the points of the pattern because a guide curve can be used to indicate where objects in a pattern are to be placed.).

Solidworks_2019, Catia_2019, and CadCam_2017 are analogous art because they are from the same field of endeavor in computer-aided design. Before the effective filling date of the invention, it would have been obvious to a person of ordinary skill in the art, to combine Solidworks_2019, Catia_2019, and CadCam_2017. The rationale for doing so would be that Solidworks_2019 teaches the concept of placing objects in a pattern onto a surface. Catia_2019 teaches the use of guide curves when drawing 3D surfaces. CadCam_2017 teaches the concept of using bridging curves between points on a curve and corresponding points on a surface. Therefore, it would have been obvious to combine the teachings of Solidworks_2019, Catia_2019, and CadCam_2017 for the benefit of the improved accuracy of image mapping onto a surface provided by the connecting of the points by bridging curves. This presents an improvement over methods that do not use bridging curves during the image mapping process.

Claim 9. Solidworks_2019 in view of Catia_2019 does not explicitly teach “wherein: there is a gap between two of the intersection curves;. However, CadCam_2017 does teach this claim limitation (CadCam_2017 Pg. 1: The figure on pg. 1 demonstrates a gap between the two curves. 
    PNG
    media_image10.png
    156
    294
    media_image10.png
    Greyscale
). 

Solidworks_2019 in view of Catia_2019 does not explicitly teach “and the single continuous curve comprises the intersecting curves and a bridging 20curve that bridges the gap.”. However, CadCam_2017 does teach this claim limitation (CadCam_2017 Pg. 1: The figure on pg. 1 demonstrates two curves with bridging curves bridging the gap between them. 
    PNG
    media_image10.png
    156
    294
    media_image10.png
    Greyscale
).

Solidworks_2019, Catia_2019, and CadCam_2017 are analogous art because they are from the same field of endeavor in computer-aided design. Before the effective filling date of the invention, it would have been obvious to a person of ordinary skill in the art, to combine Solidworks_2019, Catia_2019, and CadCam_2017. The rationale for doing so would be that Solidworks_2019 teaches the concept of placing objects in a pattern onto a surface. Catia_2019 teaches the use of guide curves when drawing 3D surfaces. CadCam_2017 teaches the concept of using bridging curves between points on a curve and corresponding points on a surface. Therefore, it would have been obvious to combine the teachings of Solidworks_2019, Catia_2019, and CadCam_2017 for the benefit of the improved accuracy of image mapping onto a surface provided by the connecting of the points by bridging curves. This presents an improvement over methods that do not use bridging curves during the image mapping process.

Claim 18. The limitations of claim 18 are substantially the same as those of claim 6 and are rejected due to the same reasons outlined above for claim 6.

Claim 21. The limitations of claim 21 are substantially the same as those of claim 9 and are rejected due to the same reasons outlined above for claim 9.

Claim 24. The limitations of claim 24 are substantially the same as those of claim 12 and are rejected due to the same reasons outlined above for claim 12.

Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Solidworks_2019 (“Curve Driven Patterns and the Curve Driven Pattern PropertyManager - 2019 - SOLIDWORKS Help.” Help.solidworks.com, help.solidworks.com/2019/english/SolidWorks/sldworks/t_Curve_Driven_Pattern_Overview.htm. Accessed 13 June 2022.) in view of Catia_2019 (“Creating Multi-Sections Surfaces.” Catiadoc.free.fr, catiadoc.free.fr/online/cfyug_C2/cfyugloft.htm. Accessed 14 June 2022.) in further view of Rhino_2015 (“Texture Mapping | Rhino 3-D Modeling.” Docs.mcneel.com, docs.mcneel.com/rhino/5/help/en-us/properties/texturemapping.htm. Accessed 10 June 2022.).

Claim 8. Solidworks_2019 in view of Catia_2019 does not explicitly teach “wherein the generating points comprises stretching or squeezing the pattern onto the input target multi- surface based on a geometry of the input target multi surface and the continuous 15curve.”. However, Rhino_2015 does teach this claim limitation (Rhino_2015 Pg. 4: The figure at the bottom of pg. 4 demonstrates the stretching of a pattern onto a surface. 
    PNG
    media_image11.png
    235
    233
    media_image11.png
    Greyscale
).

Solidworks_2019, Catia_2019, and Rhino_2015 are analogous art because they are from the same field of endeavor in computer-aided design. Before the effective filling date of the invention, it would have been obvious to a person of ordinary skill in the art, to combine Solidworks_2019, Catia_2019, and Rhino_2015. The rationale for doing so would be that Solidworks_2019 teaches the concept of placing objects in a pattern onto a surface.  Catia_2019 teaches the use of guide curves when drawing 3D surfaces. Rhino_2015 teaches the concept of stretching a pattern onto a surface. Therefore, it would have been obvious to combine the teachings of Solidworks_2019, Catia_2019, and Rhino_2015 for the benefit of the improved customizability provided by the ability to transform a 2D image into a 3D texture. This presents an improvement over methods that do not include texture mapping.

Claim 20. The limitations of claim 20 are substantially the same as those of claim 8 and are rejected due to the same reasons outlined above for claim 8.

Claims 10 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Solidworks_2019 (“Curve Driven Patterns and the Curve Driven Pattern PropertyManager - 2019 - SOLIDWORKS Help.” Help.solidworks.com, help.solidworks.com/2019/english/SolidWorks/sldworks/t_Curve_Driven_Pattern_Overview.htm. Accessed 13 June 2022.) in view of Catia_2019 (“Creating Multi-Sections Surfaces.” Catiadoc.free.fr, catiadoc.free.fr/online/cfyug_C2/cfyugloft.htm. Accessed 14 June 2022.) in further view of CadCam_2017 (“Bridge Curve Siemens NX – Cad Cam Engineering WorldWide.” Web.archive.org, 15 Nov. 2017, web.archive.org/web/20171115075327/cadcamengineering.net/bridge-curve-siemens-nx/. Accessed 13 June 2022.) in further view of Durksen_2019 (The Javelin Blog. “SOLIDWORKS 2020 Torsion Continuity Relation (G3).” The Javelin Blog, 19 Dec. 2019, www.javelin-tech.com/blog/2019/12/solidworks-2020-torsion-continuity-relation-g3/. Accessed 14 June 2022.) in further view of Zhu_2008 (Zhu, Chun-Gang, et al. “Functional Splines with Different Degrees of Smoothness and Their Applications.” Computer-Aided Design, vol. 40, no. 5, 1 May 2008, pp. 616–624, reader.elsevier.com/reader/sd/pii/S0010448508000602?token=75EC677DB036C9DE72F5A11560D822CC28DA9D247E183DD30148E9085C3DCF62E7115EDF1FE44E6D512831AED3F340FB&originRegion=us-east-1&originCreation=20220614173917, 10.1016/j.cad.2008.02.006. Accessed 14 June 2022.)

Claim 10. Solidworks_2019 in view of Catia_2019 in further view of CadCam_2017 also teaches “wherein the creating the single continuous curve comprises: identifying a closest intersection curve to the first guide curve for a first section plane of the one or more section planes;” (Catia_2019 Pg. 5: The bottom figure on pg. 5 demonstrates the identification of a second curve closest to the first guide curve, which is the main concept of this claim limitation. 
    PNG
    media_image12.png
    227
    300
    media_image12.png
    Greyscale
), and 5”determining an auxiliary curve in a direction from the first guide curve towards the closest intersection curve for the first section plane;” (Catia_2019 Pg. 5: The bottom figure on pg. 5 demonstrates an auxiliary curve running from the first guide curve towards the closest second curve, which is the main concept of this claim limitation. 
    PNG
    media_image12.png
    227
    300
    media_image12.png
    Greyscale
).

Solidworks_2019 in view of Catia_2019 in further view of CadCam_2017 does not explicitly teach “. However, Durksen_2019 does teach this claim limitation (Durksen_2019 Pg. 3: “G1 – Continuity + Tangency This represents connected geometry and adds a tangent relation.” This excerpt from Durksen_2019 demonstrates a continuous curve with G1 continuity.) 

Solidworks_2019, Catia_2019, CadCam_2017 and Durksen_2019 are analogous art because they are from the same field of endeavor in computer-aided design. Before the effective filling date of the invention, it would have been obvious to a person of ordinary skill in the art, to combine Solidworks_2019, Catia_2019, CadCam_2017 and Durksen_2019. The rationale for doing so would be that Solidworks_2019 teaches the concept of placing objects in a pattern onto a surface.  Catia_2019 teaches the use of guide curves when drawing 3D surfaces. CadCam_2017 teaches the concept of using bridging curves between points on a curve and corresponding points on a surface. Durksen_2019 teaches the concept of drawing a curve with G1 continuity. Therefore, it would have been obvious to combine the teachings of Solidworks_2019, Catia_2019, CadCam_2017 and Durksen_2019 for the benefit of the improved smoothness of the flow between two curves provided by the use of G1 continuity compared to methods that use G0 continuity.

Solidworks_2019 in view of Catia_2019 in further view of CadCam_2017 in further view of  Durksen_2019 does not explicitly teach “creating a blended single continuous curve”. However, Zhu_2008 does teach this claim limitation (Zhu_2008 Pg. 621: Fig. 6b shows the creation of a single blended continuous curve from multiple individual curves, which is the main concept of this claim limitation.).

Solidworks_2019 in view of Catia_2019 in further view of CadCam_2017 in further view of  Durksen_2019 does not explicitly teach “and adding the auxiliary curve and the blended single continuous curve to the 10intersection curve.” However, Zhu_2008 does teach this claim limitation (Zhu_2008 Pg. 621: Fig. 6b shows the creation of a single blended continuous curve from multiple individual curves, which is the main concept of this claim limitation.).

Solidworks_2019, Catia_2019, CadCam_2017, Durksen_2019 and Zhu_2008 are analogous art because they are from the same field of endeavor in computer-aided design. Before the effective filling date of the invention, it would have been obvious to a person of ordinary skill in the art, to combine Solidworks_2019, Catia_2019, CadCam_2017, Durksen_2019 and Zhu_2008. The rationale for doing so would be that Solidworks_2019 teaches the concept of placing objects in a pattern onto a surface.  Catia_2019 teaches the use of guide curves when drawing 3D surfaces. CadCam_2017 teaches the concept of using bridging curves between points on a curve and corresponding points on a surface. Durksen_2019 teaches the concept of drawing a curve with G1 continuity. Zhu_2008 teaches the concept of creating a single blended continuous curve from multiple individual curves. Therefore, it would have been obvious to combine the teachings of Solidworks_2019, Catia_2019, CadCam_2017, Durksen_2019 and Zhu_2008  for the benefit of the improved smoothness of curves created using blending techniques compared to methods that do not use blending techniques when combining multiple curves.

Claim 22. The limitations of claim 22 are substantially the same as those of claim 10 and are rejected due to the same reasons outlined above for claim 10.


Allowable Subject Matter
Claim 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 12 is dependent on claim 11 and is found to contain allowable subject matter by virtue of containing all the limitations of the preceding claim.
Claim 23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 24 is dependent on claim 11 and is found to contain allowable subject matter by virtue of containing all the limitations of the preceding claim.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E JOHANSEN whose telephone number is (571)272-8062. The examiner can normally be reached M-F 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on 5712722279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN E JOHANSEN/Examiner, Art Unit 2146